DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            JAMES PARNELL,
                               Appellant,

                                     v.

                           DANA THOMPSON,
                               Appellee.

                               No. 4D21-2771

                               [June 9, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Maxine    Cheesman,       Judge;   L.T.    Case    No.
502019DR010097.

  Jennifer H. Milne of South Florida Legal Rescue, LLC, Delray Beach, for
appellant.

   Betty C. Resch of Law Office of Betty C. Resch, Lake Worth, for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.